Citation Nr: 0841481	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-11 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss. 


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse 


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New York, New York.  

The issues have been recharacterized on the title page to 
comport with the medical evidence of record. 
 
It appears from a review of the October 2005 VA examination 
that the veteran is also intending to claim entitlement to 
service connection for tinnitus.  Such claim has not yet been 
adjudicated and is thus referred back to the RO for 
appropriate action.  

In a September 2008, the veteran and his wife testified at a 
personal hearing before the undersigned sitting at the RO.  A 
transcript of his testimony is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his February 2008 hearing, the veteran reported that he 
was exposed to noise while working with and near jet engines 
in the military.  Specifically, he worked on survival 
equipment in the hanger near the flight line.  

A review of the service treatment records reveal audiometric 
findings of impaired hearing in the left ear for VA purposes 
at the time of the veteran's enlistment examination in 
September 1972.  The audiometric results for the right ear 
were normal.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 
(Holding that normal hearing is considered from 0 to 20 
decibels, and that threshold levels above 20 decibels 
indicate at least some degree of hearing loss.)  On 
separation examination in August 1976, the audiological 
examination results revealed some increase in decibel levels 
in both the left and right ears (though the right ear results 
were still clinically normal per Hensley).  

In October 2005, the veteran underwent an audiologic 
examination to determine whether any hearing loss found was 
caused by or worsened by acoustic trauma in the service.  The 
examiner found that the veteran had a current hearing loss in 
the left ear but opined that the cause of any such loss was 
most likely occupational noise exposure and current treatment 
with the ototoxic drug cisplatin and not in service noise 
exposure.  However the examiner's opinion, that the 
"[v]eteran's claim that the 'whine of loud jet engines' as 
the cause of this hearing loss cannot be substantiated as his 
hearing did not get worse from the time of enlistment to the 
time of separation," does not account for the increase in 
decibel levels on the separation examination.

The possible factual inaccuracy in the examiner's opinion 
diminishes the probative value as to the cause of the 
veteran's hearing loss.  Accordingly, the question of the 
etiology or aggravation of any current hearing loss should 
again be addressed by an examiner, this time considering the 
correct facts as demonstrated in the record.  

Moreover, as previously noted, impaired hearing for VA 
purposes was demonstrated in the left ear at the time of 
enlistment.  Thus, a left ear hearing defect was noted on 
entry, negating application of the presumption of soundness 
as to that ear.  See 38 U.S.C.A. § 1111.  In contrast, 
hearing acuity in the right ear was normal on entrance, 
triggering the presumption of soundness.  Moreover, the 
evidence of record does not suggest any preexisting right ear 
disability.  Thus, with respect to the left ear, the question 
for consideration is whether left ear hearing loss was 
aggravated by active service, whereas the relevant inquiry 
regarding the right ear is whether hearing loss was incurred 
in active service.  




Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological examination to assess the 
current nature of bilateral hearing loss.  
The claims folder, and a copy of this 
remand, must be made available to and be 
reviewed by the examiner in conjunction 
with the examination and that review 
should be noted in the examination 
report.  A rationale should be provided 
for all opinions expressed.  The examiner 
should provide opinion as to the 
following:  

(a)  Regarding the veteran's hearing loss 
of the left ear:
(i)  Whether it is at least as likely as 
not (50 percent or greater probability) 
that the hearing loss of the left ear 
shown upon entrance to service underwent 
a permanent increase in underlying 
pathology, as opposed to a mere temporary 
increase in symptomatology, during or as 
a result of the veteran's service.  This 
includes an opinion as to the 
significance, if any, of the increase in 
decibel levels shown on the service 
separation examination as compared to 
those shown on the service enlistment 
examination.

(ii)  If so, whether the permanent 
increase in the underlying pathology was 
due to normal progression of the 
disorder.  (Note: aggravation connotes a 
permanent worsening above the base level 
of disability, not merely acute and 
transitory increases in symptoms or 
complaints.)

(b)  Regarding the veteran's hearing loss 
of the right ear: 

Whether it is at least as likely as not 
that the veteran has hearing loss in his 
right ear causally related to the 
exposure to acoustic trauma in service.

2.  Upon completion of the above, 
readjudicate the claim.  If the claim 
continues to be denied, send the veteran 
and his representative a supplemental 
statement of the case and provide an 
appropriate time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




